DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ROBERT LEE HALL, III,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-888

                               [June 7, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case Nos. 432013CF000875A, 432013CF000951A and
432013CF000953A.

  Robert Lee Hall, III, Jasper, pro se.

  No response required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.